        Case 9:20-cr-00042-DLC Document 34 Filed 01/07/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                              CR 20–42–M–DLC

                      Plaintiff,

        vs.                                                    ORDER

 SAMUEL ALLEN NALDRETT,

                      Defendant.


      Before the Court is the United States’ Unopposed Motion to Dismiss

Indictment and Vacate Trial. (Doc. 33.) The United States moves this Court,

pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, for an order

dismissing the above-captioned matter without prejudice. (Id.) Defendant Samuel

Allen Naldrett consents to such dismissal. (Id.) For the reasons stated herein, the

Court will grant the motion.

      The Federal Rules of Criminal Procedure provide that the United States may

only dismiss “an indictment, information, or complaint” with leave of court. Fed.

R. Crim. P. 48(a). This limitation on prosecutorial discretion exists to prevent

“prosecutorial harassment” through “charging, dismissing, and recharging.”

United States v. Weber, 721 F.2d 266, 268 (9th Cir. 1983) (per curiam). While the

precise extent to which a Court may “deny a Government dismissal motion to

                                          1
         Case 9:20-cr-00042-DLC Document 34 Filed 01/07/21 Page 2 of 3



which the defendant has consented” is unclear, there is authority for the

proposition that denial is warranted “if the motion is prompted by considerations

clearly contrary to the public interest.” Id. Such considerations include, for

example, “the acceptance of a bribe by the prosecutor or the desire to attend a

social event instated of appearing in court.” Id.

      Additionally, “[d]ismissals by the government are generally presumed to be

without prejudice . . . unless a contrary intent is clearly expressed.” United States

v. Brown, 425 F.3d 681, 682 (9th Cir. 2005) (per curiam). Dismissal can also be

with prejudice if this Court finds it is sought for an improper purpose. United

States v. W.R. Grace, 429 F. Supp. 2d. 1207, 1246–47 (D. Mont. 2006). With

these principles in mind, the Court finds no reason to deny the United States’

motion in this case.

      The United States provides no justification in support of its request to

dismiss this action. (Doc. 33.) Nonetheless, the Court finds nothing in the record

indicating such dismissal is sought for an improper purpose or that it would be

clearly contrary to the public interest. This conclusion is fortified by the fact that

Mr. Naldrett has no objection to the above-captioned matter being dismissed

without prejudice. (Id. at 2.) In short, the Court finds no reason to deny the

motion or to dismiss the charges with prejudice instead of without prejudice.

      Accordingly, IT IS ORDERED that the motion (Doc. 33) is GRANTED.

                                           2
        Case 9:20-cr-00042-DLC Document 34 Filed 01/07/21 Page 3 of 3



      IT IS FURTHER ORDERED that the trial currently scheduled for January

19, 2021 and all associated deadlines are VACATED. All pending motions, if any,

are DENIED as moot.

      IT IS FURTHER ORDERED that Indictment (Doc. 1) is DISMISSED

without prejudice.

      The Clerk of Court is directed to close the case file.

      DATED this 7th day of January, 2021.




                                          3
